Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 81-82, 87-89, 97-98, 102-104 and 132 are pending.
Claims 102-104 and 132 are withdrawn.
Claims 1, 80-82, 87-89, 97-98 are examined herewith.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.
Action  Summary
Claim 1, 87-89 and 97 is rejected under 35 U.S.C. 112 (b) is rejected over derivatives is withdrawn due to applicants amendment of claims.
Claims 1, 81-82, 86-89, 97 and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stehman (Phase II Trial of Galactitol 1,2:5,6-Dianhydro (NSC 132313) in the Treatment of Advanced Gynecologic Malignancies:  A Gynecologic Oncology Group Study, GYNECOLOGIC ONCOLOGY 15, 381-390 (1983)) and Bixel .



Response to Arguments

Applicants again argue that example 4 demonstrates superadditive effect in which is sufficient to overcome the obviousness rejection.  This argument has been fully considered but has not been found persuasive.  The unexpected results is with dianhydrogalactitol and olaparib but not diacetyldianhydrogalactitol, nor any dosages was disclosed in the unexpected results. There is no data in the compound separately nor the combination of dianhydrogalactitol and olaparib in order to establish unexpected results. Thus, superadditive effect (e.g. unexpected results) has not been established.
	With regards to the Declaration submitted by Dr. Brown, although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F,2d 908, 134 USPQ 515 (CCPA 1962) (expert opinion that an application meets the requirements of 35 U.S.C. 112 is not entitled to any weight; however, facts supporting a basis for deciding that the specification complies with 35 U.S.C. 112 are entitled to some weight) In re Lindell, 385 F.2d 453, I55 USPQ 521 (CCPA I967) (Although an affiant's or declarant's opinion on 
	Applicants asserts that Brown Declaration begins by explaining that due to DAG's distinct mechanism of action, they were interested in studying combination therapies between DAG and other compounds that would function cooperatively with DAG's mechanism of action.  This argument has been fully considered but has not been found persuasive.  The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 
	Applicants assert that work that is disclosed in application 16/489122 demonstrates synergistic behavior when DAB and olaparib are administered in combination.  This argument has been fully considered but has not been found persuasive.  First, data and/or work from another application to demonstrate synergistic and unexpected results may not be used in the instant application.  Additionally, as stated above, applicants has not established unexpected results in the combination of dianhydrogalactitol and olaparib nor diacetyldianhydrogalactitol with PARP inhibitor.
 

Previous rejection dated 1/21/2021 is reproduced below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 81-82, 87-89, 97 and 98 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stehman (Phase II Trial of Galactitol 1,2:5,6-Dianhydro (NSC 132313) in the Treatment of Advanced Gynecologic Malignancies:  A Gynecologic Oncology Group Study, GYNECOLOGIC ONCOLOGY 15, 381-390 (1983)) and Bixel (Olaparib in the management of ovarian cancer, Pharmacogenomics and Personalized Medicine, August 2015:8 127–135) both are of record.


Stehman teaches that dianhydrogalactitol (DAG) is the only chemotherapeutic agent which has demonstrated activity against SCC (squamous cell cervix) and OEA (Ovarian epithelial adenocarcinoma) as well as the ability to cross the blood-brain barrier in therapeutic levels (table 2 and page 388).  Stehman teaches that Patients were treated with 60 mg/m2 dianhydrogalactitol each week, increasing to 75 mg/m* each week after four courses (page 382).
Stehman does not disclose olaparib.
Bixel teaches the administration of olaparib 400 mg twice per day for the treatment of ovarian cancer (entire document).  Bixel PARPis are one of the most promising new classes of targeted agents for use in ovarian cancer. Olaparib is an oral PARPi that has undergone the most extensive clinical investigation thus far and is currently the only FDA-approved PARPi for the treatment of ovarian cancer (page 133).

It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.
Therefore, it would have been prima facie obvious to combine dianhydrogalactitol  and olaparib composition cojointly in a formulation to treat ovarian cancer with a reasonable expectation of success absence evidence to the contrary.
One of ordinary skill in the art would be motivated to combine the above teachings and administration (such as in the same formulation, different formulations, same route, different route, orally, simultaneously and sequentially) it is well within the knowledge of the skilled artisan to determine how and what formulation combination and mode of administration will be appropriate for the patient and which will depend on the severity of cancer or tumor metastases as in the instant claims with a reasonable expectation of success absence evidence to the contrary.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

New Rejection

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 81-82, 87-89, 97-98 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29-30, 37-40 of copending Application No. 16/489122 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Claims 1, 81-82, 87-89, 97 and 98 are rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627